DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
the abstract is less than 50 words (48 words).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13 is objected to because of the following informalities:  A period is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidorn (US 2012/0167309).
Regarding claim 1, Heidorn teaches (Fig. 1) of bed bug monitoring system (Abstract, bed bug monitoring device) comprising: bedding material (bed sheet 10) that includes: a top component (top portion 12) for covering a top surface of a mattress or a box spring (Fig. 2 and 6, ¶0027 and ¶0033, bed sheet 10 is mounted on a mattress 22 and is capable of covering a top surface of a box spring 40); and a side component (opposite side portions 18 and 20) downwardly depending from the top component (side portions downwardly depending from the top component 12); a bed bug monitoring interface (pocket 24) adjacent the top component or side component (pockets 24 adjacent to the top component 12); and a bed bug monitor (member 38) received within the bed bug monitoring interface (Fig. 3, bed bug monitor 38 is received within the bed bug monitoring interface 24).

Regarding claim 2, Heidorn teaches of the invention in claim 1, and wherein (Fig. 1) the bed bug monitoring interface (24) is adjacent an inner surface of the top component (interface 24 is adjacent to the inner surface of the top component) or an inner surface of the side component (interface 24 is adjacent to the inner surface of the side component).

Regarding claim 3, Heidorn teaches of the invention in claim 1, and wherein the bed bug monitoring interface (24) includes openings (open upper end 26 and partially open lower end 28) for permitting access of bed bugs to the bed bug monitor (¶0009, bed bugs may enter through the upper or lower ends of the pockets).

Regarding claim 8, Heidorn teaches of the invention in claim 1, and wherein the bed bug monitor (38) is a glue trap, a pitfall trap, fibrous materials, or textured materials that retain pesticides (¶0010 and ¶0031, bed bug monitor 38 can have an insecticide, or pesticide, and be injected with glue to trap bed bugs).

Regarding claim 9, Heidorn teaches of the invention in claim 8, and wherein the bed bug monitor (38) further includes at least one lure sufficient to attract bed bugs (¶0031, attractants could be placed in the bed bug monitor 38).

Regarding claim 11, Heidorn teaches (Fig. 1) of a bed system (Abstract, bed bug monitoring device) comprising: at least one of a mattress (Fig. 2, mattress 22) and a box spring (Fig. 6, box spring 40); a bed bug monitoring interface (pocket 24) adjacent the mattress or box spring (Fig. 2 and 6, pockets 24 adjacent to the mattress or box spring); and a bed bug monitor (member 38) received within the bed bug monitoring interface (Fig. 3, bed bug monitor 38 is received within the bed bug monitoring interface 24). 

Regarding claim 12, Heidorn teaches of the invention in claim 1, and wherein the bed bug monitor (38) is a glue trap, a pitfall trap, fibrous materials, or textured materials that retain pesticides (¶0010 and ¶0031, bed bug monitor 38 can have an insecticide, or pesticide, and be injected with glue to trap bed bugs).

Regarding claim 13, Heidorn teaches of the invention in claim 8, and wherein the bed bug monitor (38) further includes at least one lure sufficient to attract bed bugs (¶0031, attractants could be placed in the bed bug monitor 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heidorn (US 2012/0167309) in view of Everson et al. (US 6,594,836), herein after Everson.
	Regarding claim 5, Heidorn teaches of the invention in claim 1, but does not appear to teach of wherein the bed bug monitoring interface is selectively closable.
	Everson is in the field of bedding material and teaches (Fig. 3) of a bed interface (pocket 16) is selectively closeable (pockets 16 may comprise of closure systems such as hook and loop closures known as Velcro®, zippers, buttons, snaps, toggles, or any other closure system). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heidorn to incorporate the teachings of Everson to have the bed bug monitoring interface be selectively closable in order to control the openings that the bed bugs can travel through. 

	Regarding claim 6, Heidorn teaches of the invention in claim 1, but does not appear to teach of wherein the bed bug monitoring interface includes a fastener for selectively enclosing the bed bug monitor.
	Everson is in the field of bedding material and teaches (Fig. 3) of wherein the bed interface (16) includes a fastener for selectively enclosing an object in the interface (pockets 16 may comprise of fasteners such as hook and loop closures known as Velcro®, zippers, buttons, snaps, toggles, or any other closure system for selectively enclosing an object in the pockets 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heidorn to incorporate the teachings of Everson to have a fastener for selectively enclosing the bed bug monitor in order to control the openings that the bed bugs can travel through to get to the bed bug monitor.

	Regarding claim 7, Heidorn as modified teaches of the invention in claim 6, but does not appear to teach wherein the fastener is selected from a zipper, a slot, a flap, a hook and loop-type fastener, a snap, or a button.
Everson is in the field of bedding material and teaches of wherein the fastener is selected from a zipper, a slot, a flap, a hook and loop-type fastener, a snap, or a button (pockets 16 may comprise of fasteners such as hook and loop closures known as Velcro®, zippers, buttons, snaps, toggles, or any other closure system for selectively enclosing an object in the pockets 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heidorn to incorporate the teachings of Everson to have a fastener selected from a zipper, a slot, a flap, a hook and loop-type fastener, a snap, or a button in order to have an easy to use fastener. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heidorn (US 2012/0167309) in view of Joyce (US 7,526,822).
	Regarding claim 4, Heidorn teaches of the invention in claim 1, but does not appear to teach wherein the bed bug monitoring interface is a mesh pouch, a strap harness, or an elastic strap.
	Joyce is in the field of bedding material and teaches (Fig, 4) of a bed interface (pocket 408) that is a mesh pouch (Col. 5 lines 53-54, pocket 408 is made from a mesh material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heidorn to incorporate the teachings of Joyce to have the bed bug monitoring interface be a mesh pouch in order to have a see through interface to easily look at the bed bug monitor. 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heidorn (US 2012/0167309) as applied to claim 9 and 14, respectively, above, and further in view of Choe (US 2017/0290321).
Regarding claim 10 and 14, Heidorn teaches of the invention in claim 9 and 13, respectively, but does not appear to teach wherein the lure is pheromones, blood, heat, vapor, or gas.
Choe is in the field of bed bugs and teaches of wherein the lure is pheromones, heat, or gas (¶0021, bed bug lure can be carbon dioxide, heat, or pheromones, which are well-known to those skilled in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heidorn to incorporate the teachings of Choe to have the lure be pheromones, blood, heat, vapor, or gas in order to use a well-known bed bug lure. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heidorn (US 2012/0167309), as applied to claim 11 above, and further in view of Snell et al. (US 9,179,783), herein after Snell.
	Regarding claim 15, Heidorn teaches of the invention in claim 1, but does not appear to teach wherein the bed bug monitoring interface is disposed between the mattress and box spring.
	Snell is in the field of bedding material and teaches (Fig. 3) of wherein the bed bug interface (bed bug device 116) is disposed between the mattress and box spring (device 116 creates a tuck 126 that is disposed between the mattress and box spring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heidorn to incorporate the teachings of Snell to have a bed bug monitoring interface be disposed between the mattress and box spring in order to monitor bed bugs that could go underneath the mattress. It should be noted that the bed bug monitoring interface location as claimed does not show criticality as disclosed in the specifications or the drawings. A person skilled in the arts would be able to position the bed bug interface anywhere on the mattress, box spring, or in between to monitor bed bugs. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Everson et al. (US 6,594,836) teaches of a bed bug interface (hidden pockets 34) in which the interface 34 is against the inner surface of the side component. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647